Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 4, 2007                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

  132389                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 132389
                                                                   COA: 269701
                                                                   Wayne CC: 69-152676
  ARCHIE LEE O’QUINN,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 26, 2006
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 4, 2007                     _________________________________________
           s1218                                                              Clerk